In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00410-CR


                         CASEY DON CURETON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 106th District Court
                                    Garza County, Texas
            Trial Court No. 17-2922, Honorable Carter T. Schildknecht, Presiding

                                     August 6, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant Casey Don Cureton appeals from his conviction, on an open plea of

guilty to a jury, of the offense of bail jumping and failure to appear 1 and the resulting

sentence of fifteen years of confinement in the Institutional Division of the Texas




      1 TEX. PENAL CODE ANN. § 38.10 (West 2018) (providing that a “person lawfully
released from custody, with or without bail, on condition that he subsequently appear
commits an offense if he intentionally or knowingly fails to appear in accordance with the
terms of his release.”).
Department of Criminal Justice.2 Appellant’s attorney has filed a brief in compliance with

Anders v. California, 386 U.S. 738 (1967) and In re Schulman, 252 S.W.3d 403 (Tex.

Crim. App. 2008) in support of his motion to withdraw. Agreeing with appointed counsel’s

conclusion the record fails to show any arguably meritorious issue that could support the

appeal, we will grant counsel’s motion and affirm the trial court’s judgment.


       Appellant pled guilty as charged in the indictment and requested that the jury

determine his punishment. Several witnesses, including appellant, testified during the

punishment hearing. The district clerk testified, identifying appellant and telling the jury

appellant was required to appear in court on June 13, 2017, for trial on a deadly conduct

charge but failed to do so. The clerk described for the jury the notice sent regarding

appellant’s trial date, and the certification of his absence on that date. An employee of

the bail company testified to her conversations with appellant regarding his

responsibilities to appear for court.


       A sergeant with the Lubbock County Sheriff’s Office testified he had specialized

training in gangs and narcotics. He told the jury appellant admitted to an Arlington police

officer that he was a member of a particular gang, the South Side Crips. The sergeant

testified to other details that identified appellant as a member of that gang.         A jail

administrator testified appellant was a “difficult” inmate. The administrator testified about

an instance during which appellant “threw a cup of tea on the kitchen officer” and kicked

the food tray. Two corrections officers were injured while detaining appellant and moving




       2   TEX. PENAL CODE ANN. § 12.33 (West 2018).

                                             2
him to another cell after this incident. After appellant testified and denied the altercation

occurred, a recording of the incident was admitted.


       Appellant testified on his own behalf. Appellant admitted he did not appear in court

for his June 2017 trial date. He described his family and his childhood and admitted he

joined the gang when he and his family moved to Texas. He also admitted to selling

drugs in his late teens. Appellant admitted during cross-examination his commission of

several other offenses. Appellant told the jury he stopped affiliating with the gang when

he was released from confinement in 2012. Appellant also described his education and

his bipolar diagnosis. He asked the jury for the opportunity to be part of his children’s

lives. He testified he had an 8-year-old son and a 15-month-old daughter.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders, 386 U.S. at 744-45; In re

Schulman, 252 S.W.3d at 406. Counsel discusses why, under the controlling authorities,

the appeal is frivolous. High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978).

Counsel has demonstrated that he has complied with the requirements of Anders by

providing to appellant a copy of the brief, his motion to withdraw, and the clerk’s and

reporter’s records, and by notifying him of his right to file a pro se response and a petition

for discretionary review if he desired to do so. Kelly v. State, 436 S.W.3d 313 (Tex. Crim.

App. 2014); In re Schulman, 252 S.W.3d at 408. By letter, we granted appellant an

opportunity to exercise his right to file a response to counsel’s brief. Appellant did not file

a response.



                                              3
         In the Anders brief, counsel demonstrates a diligent review of the proceedings and

sentencing and discusses several potential issues. He then certifies there are no arguably

meritorious issues for appeal. We have independently examined the entire record and

agree with counsel’s assessment. See Penson v. Ohio, 488 U.S. 75 (1988); In re

Schulman, 252 S.W.3d at 409; Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991).       Accordingly, the trial court’s judgment is affirmed and counsel’s motion to

withdraw is granted.3


                                                        James T. Campbell
                                                           Justice

Do not publish.




         3
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant's right to file
a pro se petition for discretionary review. TEX. R. APP. P. 48.4.

                                              4